Fourth Court of Appeals
                                San Antonio, Texas
                                       April 17, 2014

                                   No. 04-13-00197-CV

    IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES JR. An
                          Incapacitated Person,

                  From the County Court at Law No 2, Webb County, Texas
                             Trial Court No. 2011PB000081L2
                          Honorable Jesus Garza, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice


       The court has considered the Appellant’s Motion for En Banc Reconsideration, and the
motion is DENIED.

                                                 _________________________________
                                                 Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of April, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court